77 So. 3d 684 (2011)
Gary Jamel CANNON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-4368.
District Court of Appeal of Florida, Fifth District.
November 4, 2011.
James S. Purdy, Public Defender, and Anne Moorman Reeves, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Gary Jamel Cannon, Jr., appeals his conviction on the charge of attempted second-degree murder, with special jury findings that he actually possessed and discharged a firearm while committing the crime.[1] His sole argument on appeal is that the jury instruction on the lesser included offense of attempted voluntary manslaughter constituted fundamental error. We agree and reverse, remanding for a new trial on the charge of attempted second-degree murder. See Burton v. State, ___ So.3d ___ (Fla. 5th DCA 2011). As in Burton, we certify that this decision expressly and directly conflicts with the Fourth District's decision in Williams v. State, 40 So. 3d 72 (Fla. 4th DCA 2010), rev. granted, 64 So. 3d 1262 (Fla.2011).
*685 REVERSED and REMANDED; CONFLICT CERTIFIED.
GRIFFIN, TORPY and LAWSON, JJ., concur.
NOTES
[1]  Cannon was charged with attempted first-degree premeditated murder.